                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            WORSTEN MACK ANDREWS,
                                   7                                                        Case No. 17-cv-00228-JCS
                                                             Plaintiff,
                                   8
                                                     v.                                     ORDER DENYING SUMMARY
                                   9                                                        JUDGMENT MOTION
                                            CITY OF PITTSBURG, et al.,
                                  10                                                        Re: Dkt. No. 62
                                                             Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION
                                  14            On November 17, 2015, a City of Pittsburgh police officer, Sgt. Michael Keefe, shot

                                  15   Plaintiff Worsten Andrews. Based on that incident, Andrews asserts claims against Sgt. Keefe for

                                  16   excessive force under 42 U.S.C. § 1983 and battery; he asserts a claim for negligence per se

                                  17   against the City of Pittsburgh.1 Presently before the Court is Defendants’ City of Pittsburgh and

                                  18   Officer Keefe’s Motion for Summary and/or Partial Summary Judgment (“Motion”). A hearing

                                  19   on the Motion was held on Friday, June 28, 2019 at 9:30 a.m. For the reasons stated below, the

                                  20   Motion is DENIED.2

                                  21   II.      BACKGROUND
                                  22            A.        Factual Background
                                  23            Sgt. Keefe was hired by the City of Pittsburgh Police Department (“PPD”) as a police

                                  24   officer in 1999 and had worked for PPD for over sixteen years at the time of the incident that is the

                                  25   subject of this action (“Incident”), which occurred on November 17, 2015. Rothman Decl., Ex. E

                                  26

                                  27   1
                                        Andrews voluntarily dismissed six other claims asserted in this action. See Docket No. 60.
                                       2
                                        The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                  28
                                       U.S.C. § 636(c).
                                   1   (“Keefe Decl.”) ¶ 2. According to Sgt. Keefe, at the time of the Incident he was working as an

                                   2   Intelligence Officer with the Investigations Team and worked with the Neighborhood Police Team

                                   3   (“NPT”) to locate and capture fugitives. Id. ¶ 6. In that capacity, he worked closely with

                                   4   Detectives Reddoch and Palma (“the Detectives”). Id. Typically, the Detectives conducted

                                   5   surveillance to locate the fugitive while Officer Keefe carried out the arrest. Id.

                                   6          At 1:00 p.m. on the day of the Incident, Sgt. Keefe, Officer Buck (a Canine Handler and

                                   7   Field Training Officer) and the Detectives attended an operational briefing on the apprehension of

                                   8   Worsten Andrews, who was wanted on outstanding felony warrants. Id. ¶ 10; see also Rothman

                                   9   Decl., Ex. F (“Buck Decl.”) ¶¶ 3, 5. Sgt. Keefe and Officer Buck were given an “operational plan

                                  10   packet” (“Plan”) containing materials about Andrews, which they reviewed and discussed at the

                                  11   briefing. Keefe Decl. ¶ 10; Buck Decl., ¶ 6; see also Rothman Decl., Ex. G (Operational Plan

                                  12   Packet). The Plan describes the “mission” of the operation as follows: “To safely conduct
Northern District of California
 United States District Court




                                  13   surveillance at the listed location [555 N. Parkside Dr., Pittsburgh, CA] and apprehend (S)

                                  14   Worsten Andrews in the event he is seen at the residence.” Rothman Decl., Ex. G. Under the

                                  15   heading “Special Instructions/Contingency Plan,” it states that the surveillance that was planned

                                  16   related to an “ongoing PC 245 case.”3 Id. The Plan contained several pictures of Andrews. Id.

                                  17          Under the heading “Criminal History,” the Plan contained the following list of violations

                                  18   of the California Penal Code, California Vehicle Code and California Health and Safety Code:

                                  19   “PC 417(a)(2) [drawing or exhibiting a firearm in a “rude, angry, or threatening manner” or using

                                  20   it unlawfully “in any fight or quarrel”], PC 187 [murder], PC 215 [carjacking], PC 245(a)(2)

                                  21   [assault with a deadly weapon], PC 211 [robbery], PC 12021 [prohibition on possession of a

                                  22   firearm by convicted felon], PC 422 [criminal threats], PC29800 [prohibition on possession of

                                  23   firearm by individual who has an outstanding felony warrant], CVC 2800.2 [driving in willful or

                                  24   wanton disregard for safety of persons or property while fleeing from pursuing police officer], PC

                                  25   236.1(a) [human trafficking], H&S 11377 [unauthorized possession of controlled substance].”4

                                  26
                                       3
                                  27    California Penal Code Section 245 establishes penalties for assault with a deadly weapon.
                                       4
                                        Andrews addressed some of these violations at his deposition, testifying that: 1) he served a
                                  28   twelve-year prison sentence related to a carjacking in which the owner of the vehicle was shot and
                                       killed, resulting in a manslaughter conviction; Rothman Decl., Ex. H (Andrews Dep.) at 33-35; 2)
                                                                                         2
                                   1   Documents attached to the Plan reflect that there was at least one active warrant for Andrews’

                                   2   arrest for violation of the terms of his parole, with a caution that Andrews was “Armed and

                                   3   Dangerous.” Id.

                                   4          At the operational briefing, Sgt. Keefe learned that Andrews was “wanted in relation to a

                                   5   firearm assault which had occurred weeks earlier after [Andrews] had moved into the house at 555

                                   6   N. Parkside Dr. in Pittsburgh, but was asked to move out.” Keefe Decl. ¶ 10(a). Keefe was told

                                   7   that during that incident Andrews held a loaded firearm to his roommate’s head and threatened to

                                   8   kill him. Id. Keefe also learned from the Detectives that several informants had told them that

                                   9   Andrews always carries a gun. Id. ¶ 10(d); see also Rothman Decl., Ex. G (Andrews Dep.) at 46-

                                  10   47 (testifying that he always carried a loaded gun) & 63 (testifying that “the majority of the time”

                                  11   he slept with his gun under his pillow). In addition, Officer Keefe learned of Andrews’ violent

                                  12   criminal history, which included felony convictions for “homicide, human trafficking, assault with
Northern District of California
 United States District Court




                                  13   a firearm, brandishing a firearm, carjacking by force or fear, robbery, being a felon in possession

                                  14   of a firearm, criminal threats and reckless evasion of police (in a vehicle).” Keefe Decl. ¶ 10(e).

                                  15   According to Sgt. Keefe, he also learned that Andrews had recently been arrested for human

                                  16   trafficking in another county and was found to have a handgun on him when he was arrested. Id. ¶

                                  17   10(f). He learned that Andrews was on parole as well as probation and was categorized as a

                                  18   “parolee at large.” Id. ¶ 10(g); see also Buck Decl. ¶ 6 (stating that he had received the same

                                  19   information about Andrews at the operational briefing).

                                  20          Sgt. Keefe also states in his declaration that he “independently recalled an incident that had

                                  21   occurred about two weeks prior, when PPD officers had gone to 555 N. Parkside Dr. to arrest

                                  22   [Andrews]” for the assault on his roommate and on “other outstanding warrants.” Keefe Decl. ¶

                                  23   10(b). According to Sgt. Keefe, Andrews escaped arrest by showing the officers a fake id. card.

                                  24   Id.; see also Rothman Decl., Ex. G (Andrews Dep.) at 69-72 (testifying that police came to 555

                                  25

                                  26
                                       while on parole after serving this sentence Andrews became a “parolee at large” as a result of
                                  27   violating the terms of his parole and was arrested for (and convicted of) fleeing the police in a
                                       vehicle, id. at 36-38; 3) Andrews was arrested for, and convicted of, being a felon in possession
                                  28   of a firearm at least once, id. at 38-39; and 4) he was arrested for threatening or assaulting another
                                       person with a firearm but the charge was pled down to criminal threats. Id. at 42.
                                                                                          3
                                   1   N. Parkside about two weeks before the incident with “guns drawn” and searched the house and

                                   2   that Andrews showed them a fake id. because he was a “parolee at large” and would have been

                                   3   arrested if he had revealed his real identity).

                                   4           After the operational briefing, at approximately 2:00 p.m., Sgt. Keefe, Officer Buck and

                                   5   the Detectives commenced the arrest “sting,” with the Detectives watching the house (555 N.

                                   6   Parkside Dr.) in order to alert Sgt. Keefe and Officer Buck when Andrews left the residence; Sgt.

                                   7   Keefe and Officer Buck were positioned on nearby streets. Keefe Decl. ¶ 11-12. According to

                                   8   Sgt. Keefe, after he was in position he heard Detective Reddoch advise that Andrews had left the

                                   9   residence and was wearing a red long sleeve shirt and a tan puffy vest. Id. ¶ 12. About five

                                  10   minutes later, an individual matching this description came around the corner and approached Sgt.

                                  11   Keefe’s vehicle, an unmarked black SUV. Id. ¶¶ 9, 13. Sgt. Keefe believed that the individual

                                  12   was Andrews. Id. ¶13. Sgt. Keefe was wearing his PPD uniform and equipment that clearly
Northern District of California
 United States District Court




                                  13   identified him as a PPD officer. Id. ¶ 8.

                                  14           According to Sgt. Keefe, at this point he exited his vehicle, activated his body camera and

                                  15   prepared to speak to Andrews, but he stayed on the opposite side of the vehicle because he feared

                                  16   that Andrews was armed. Id. ¶ 13. Sgt. Keefe also believed that Andrews already knew there was

                                  17   an outstanding warrant for his arrest as PPD officers had tried to arrest him two weeks earlier. Id.

                                  18   Sgt. Keefe states in his declaration that because he was alone at this point, he used a “ruse to buy

                                  19   [him]self time for backup to arrive” in which he attempted to calmly converse with Andrews. Id.

                                  20   At the same time he was speaking to Andrews he called for backup. Id. ¶ 14. Sgt. Keefe states

                                  21   that when he spoke to Andrews, Andrews initially ignored him; when Andrews did stop he

                                  22   “looked uncomfortable and would not face [Sgt. Keefe] squarely.” Id. ¶ 15. According to Sgt.

                                  23   Keefe, Andrews was also “blading” his body away from the Sgt. Keefe, bolstering the officer’s

                                  24   belief that Andrews was trying to hide a weapon. Id. Sgt. Keefe states that Andrews was edging

                                  25   away from him as they conversed and seemed to be “readying himself to flee.” Id. He says that he

                                  26   asked Andrews for identification in a further effort to stall Andrews and that Andrews handed him

                                  27   an id. while still “blading” his body, acting “antsy” and edging away from him. Id.; see also Buck

                                  28   Decl. ¶ 7 (stating that he observed Sgt. Keefe talking to Andrews and that Andrews looked
                                                                                         4
                                   1   “extremely nervous and uncomfortable” and was avoiding eye contact). Believing that Andrews

                                   2   was preparing to flee, Sgt. Keefe walked around the vehicle so that it was no longer between them

                                   3   and he was closer to Andrews, and he instructed Andrews to “hold on, don’t go anywhere.” Keefe

                                   4   Decl. ¶ 15.

                                   5          At this point, Sgt. Keefe heard Officer Buck’s canine barking, alerting him that backup had

                                   6   arrived. Id. ¶ 17. Sgt. Keefe asked Andrews if he had any weapons on him and Andrews

                                   7   “instantly took off running.” Id. Sgt. Keefe states that he ordered Andrews to “stop” and then

                                   8   “took off running” after Andrews. Id. ¶ 18; see also Buck Decl. ¶ 10 (stating that he heard Sgt.

                                   9   Keefe yell several times for Andrews to stop). According to Sgt. Keefe, within seconds he

                                  10   attempted to stop Andrews with his Taser, knowing that Andrews was likely armed and that it

                                  11   would be extremely dangerous to try and tackle him. Id. Although a taser dart attached itself to

                                  12   Andrews’ puffy vest, it had no effect on Andrews. Id. Sgt. Keefe states that he also knew that
Northern District of California
 United States District Court




                                  13   although Officer Buck had arrived with a canine, the canine likely would not be used because Sgt.

                                  14   Keefe was between Andrews and the canine, raising the possibility that the canine would mistake

                                  15   Sgt. Keefe for Andrews. Id. ¶ 19.

                                  16          Sgt. Keefe describes the seconds before he shot Andrews as follows:

                                  17                  22. When I was approximately fifteen feet away from [Andrews], I
                                                      saw him reach his right hand towards the front right side of his
                                  18                  waistband. At that time, [Andrews] turned to a gallop-type
                                                      movement, a movement I have seen before when fleeing suspects
                                  19                  have pulled weapons from their waistband area. I believed [Andrews]
                                                      was reaching for his gun.
                                  20                  23. As he was reaching for his waistband, [Andrews changed running
                                                      direction. I yelled, “He’s going for his waistband!” and transferred
                                  21                  from my Taser to my firearm, believing [Andrews] was reaching for
                                                      his gun. As I started to unholster my weapon, I clearly saw a black
                                  22                  firearm in Plaintiff’s right hand. With the gun in his right hand,
                                                      [Andrews] furtively moved his right shoulder back towards me, as if
                                  23                  he was going to turn. In the moment, I believed he was attempting to
                                                      turn to shoot at me or [Officer] Buck . . . . As I lifted my firearm
                                  24                  towards [Andrews], he made another very quick and abrupt turning
                                                      motion with the gun in his hand and I fired one shot at him, believing
                                  25                  that if I did not do so, [Andrews] would have turned all the way
                                                      around to face me to shoot and potentially kill or seriously injure
                                  26                  myself or [Officer] Buck. All of this happened in a very quick time
                                                      period, mere split seconds.
                                  27
                                       Id. ¶ 22-23; see also Buck Decl. ¶¶ 12-13 (stating that in the split seconds before Sgt. Keefe shot
                                  28
                                                                                        5
                                   1   Andrews, Officer Buck observed Andrews reach for his waist band and believed Andrews was

                                   2   reaching for a gun; and also stating that he saw Andrews pull something from his waistband and

                                   3   “abruptly swing his body, turning his body as though trying to face Sgt. Keefe,” leading Officer

                                   4   Buck to conclude that Andrews was turning to shoot Sgt. Keefe and/or Officer Buck).

                                   5          According to Sgt. Keefe, seeing that Andrews had been shot, and no longer observing a

                                   6   gun in Andrews’ hand, Sgt. Keefe saw no immediate threat and did not fire any further shots. Id.

                                   7   ¶ 24. Sgt. Keefe states that he suspected that Andrews had thrown his gun towards the residence

                                   8   he had been shot in front of. Id. ¶ 25.

                                   9           The body camera footage from Sgt. Keefe and Officer Buck is consistent with the

                                  10   accounts of the officers in some ways but not in others. In the footage, Andrews is wearing a red

                                  11   shirt and a tan puffy vest, but the shirt is short-sleeved rather than long-sleeved, as stated in Sgt.

                                  12   Keefe’s declaration. Further, Andrews appears to respond promptly when Sgt. Keefe addresses
Northern District of California
 United States District Court




                                  13   him, and in the first few moments of the exchange between Sgt. Keefe and Andrews, Andrews is

                                  14   looking directly at the camera, apparently contradicting Sgt. Keefe’s statements that Andrews

                                  15   initially ignored him and then refused to look at him. Consistent with Sgt. Keefe’s account, Sgt.

                                  16   Keefe can be heard in the body camera footage asking, “do you have any weapons on you dude” at

                                  17   2:01 and Andrews can be seen turning away within a split second, and then starting to run. Sgt.

                                  18   Keefe can then be heard to say, “hold on bro” but it is not clear from the body camera footage

                                  19   what further commands (if any) Sgt. Keefe made while he was pursuing Andrews. Although

                                  20   some yelling can be heard, it is unintelligible. Thus, the footage does not clearly confirm or

                                  21   contradict the statements of the officers that Sgt. Keefe ordered Andrews to “stop” or yelled that

                                  22   “he’s going for his waistband.”

                                  23          Similarly, the body camera footage does not clearly support or contradict Sgt. Keefe’s

                                  24   statement that he shot Andrews just after Andrews pulled out his gun and seemed to be turning.

                                  25   There is no doubt that Andrews can be seen in the footage bending his right arm towards his right

                                  26   hip area as he flees and there is at least one frame of the footage in which an object that looks like

                                  27   a gun can be seen in Andrews’ right hand, at 2:08. See Rothman Decl., Ex. K (screenshot from

                                  28   Sgt. Keefe’s body camera footage at 2:08). It is unclear, however, at what point Andrews actually
                                                                                          6
                                   1   threw the gun and how many seconds elapsed before Sgt. Keefe shot Andrews. The body camera

                                   2   footage is jerky and the officer was running with the sun in front of him, with the result that

                                   3   Andrews is sometimes in silhouette and his image is difficult to make out at some points. His

                                   4   right hand, in which he had been holding a gun, cannot always be seen. Nor is the gunshot audible

                                   5   and it is not obvious that Andrews has been shot until 2:12 on the body camera footage (though a

                                   6   jury could reasonably conclude that he was shot before that). Drawing all reasonable inferences in

                                   7   favor of Andrews, and having viewed the body camera footage many times, the Court concludes

                                   8   that a reasonable jury could find, as a matter of fact, that Sgt. Keefe shot Andrews up to four

                                   9   seconds after Andrews had thrown away the gun. The Court further concludes that the movements

                                  10   that Sgt. Keefe described as “furtive” may or may not be found by a jury viewing the body camera

                                  11   footage to be movements that a reasonable officer would perceive to be threatening.

                                  12           In his deposition, Andrews testified that at the time Sgt. Keefe stopped him, he was
Northern District of California
 United States District Court




                                  13   carrying a loaded gun in a holster under his clothing, on his right hip. Rothman Decl., Ex. H

                                  14   (Andrews Dep.) at 66-67. He also testified that he fled from Sgt. Keefe because he was a parolee

                                  15   at large at the time of the Incident and because he had “contraband” in his pockets. Id. at 72-75.

                                  16   Andrews confirmed that he was aware at the time of the Incident that there was a warrant out for

                                  17   his arrest. Id. at 71. Andrews testified that while he was running, he threw his gun and other items

                                  18   that were in his pockets away from him; he said that he threw his gun over his left shoulder

                                  19   because he wanted to throw it over a gate and towards a house rather than into the street, which

                                  20   was to his right. Id. at 68.

                                  21           Andrews reviewed Officer Keefe’s body camera footage during his deposition and

                                  22   identified the object in his hand at 2:08 of the footage as his pistol. Id. at 90. He testified that the

                                  23   body camera footage shows that a split second earlier his right arm was bent and that he could

                                  24   have been reaching for his gun or for his pockets, though he didn’t specifically remember making

                                  25   these movements and wasn’t sure if he was reaching for his gun. Id. at 88-90. He also testified

                                  26   that once he had removed the gun from its holster he can be seen in the footage twisting to the left

                                  27   as he moved to throw the gun over the fence and into an adjacent yard. Id. at 90. According to

                                  28   Andrews, when he turned slightly to throw his gun, he was turning away from Sgt. Keefe. Id. at
                                                                                           7
                                   1   144. He testified that he thought he was shot at 2:10 on Sgt. Keefe’s body camera footage but

                                   2   then testified that he was “not sure,” saying “I don’t believe he even shot me yet.” Id. at 98.

                                   3   Andrews testified that he never heard Sgt. Keefe say “stop” to him. Id. at 87-88. He also testified

                                   4   that he did not hear Sgt. Keefe give any commands as he fled and that he didn’t know Sgt. Keefe

                                   5   was still behind him, testifying, “that’s why I stopped.” Id. at 75.

                                   6          Andrews’ gun was later retrieved from the side yard of the house he was shot in front of.

                                   7   See Rothman Decl., Ex. N (pictures of gun that was found in side yard); see also Rothman Decl.,

                                   8   Ex. H (Andrews Dep.) at 147-148 ( testifying based on pictures in Exhibit N that the gun that was

                                   9   found in the side yard was his).

                                  10          B.    Contentions of the Parties
                                  11          Defendants seek summary judgment on all three of Andrews’ remaining claims. With

                                  12   respect to the excessive force and battery claims, which are asserted against Sgt. Keefe only, they
Northern District of California
 United States District Court




                                  13   argue that these claims should be dismissed because the undisputed facts establish that the amount

                                  14   of force Sgt. Keefe used was reasonable. They further contend that Sgt. Keefe is entitled to

                                  15   qualified immunity because there is no clearly established law that would have put a reasonable

                                  16   officer on notice that the force used by Sgt. Keefe was unlawful. Defendants also contend the

                                  17   negligence per se claim, asserted only against the City of Pittsburgh, should be dismissed – both

                                  18   because Andrews has not established that Sgt. Keefe acted unreasonably and because he has not

                                  19   properly alleged respondeat superior liability under California Government Code section 815.2.

                                  20          Andrews asserts that there are material disputes of fact as to whether the use of force was

                                  21   reasonable and therefore, that summary judgment should be denied on all three claims. He also

                                  22   argues that these factual disputes preclude summary judgment on the question of qualified

                                  23   immunity. He does not address Defendants’ contention that the negligence per se claim also fails

                                  24   because he has not properly alleged respondeat superior liability but at oral argument his counsel

                                  25   did not dispute that Andrews has already dropped this claim to the extent it is based on negligent

                                  26   training based on his dismissal of his Monell claim.

                                  27

                                  28
                                                                                         8
                                   1   III.   ANALYSIS

                                   2          A.    Legal Standards Governing Summary Judgment Under Rule 56
                                   3          Summary judgment on a claim or defense is appropriate “if the movant shows that there is

                                   4   no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                   5   law.” Fed. R. Civ. P. 56(a). In order to prevail, a party moving for summary judgment must show

                                   6   the absence of a genuine issue of material fact with respect to an essential element of the non-

                                   7   moving party’s claim, or to a defense on which the non-moving party will bear the burden of

                                   8   persuasion at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

                                   9          Once the movant has made this showing, the burden then shifts to the party opposing

                                  10   summary judgment to designate “‘specific facts showing there is a genuine issue for trial.’” Id.

                                  11   (citation omitted); see also Fed. R. Civ. P. 56(c)(1) (“A party asserting that a fact . . . is genuinely

                                  12   disputed must support the assertion by . . . citing to particular parts of materials in the record
Northern District of California
 United States District Court




                                  13   . . . .”). “[T]he inquiry involved in a ruling on a motion for summary judgment . . . implicates the

                                  14   substantive evidentiary standard of proof that would apply at the trial on the merits.” Anderson v.

                                  15   Liberty Lobby Inc., 477 U.S. 242, 252 (1986). The non-moving party has the burden of

                                  16   identifying, with reasonable particularity, the evidence that precludes summary judgment. Keenan

                                  17   v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996). Thus, it is not the task of the court to scour the

                                  18   record in search of a genuine issue of triable fact. Id.; see Carmen v. S.F. Unified Sch. Dist., 237

                                  19   F.3d 1026, 1031 (9th Cir. 2001); Fed. R. Civ. P. 56(c)(3).

                                  20          A party need not present evidence to support or oppose a motion for summary judgment in

                                  21   a form that would be admissible at trial, but the contents of the parties’ evidence must be amenable

                                  22   to presentation in an admissible form. See Fraser v. Goodale, 342 F.3d 1032, 1036−37 (9th Cir.

                                  23   2003). Neither conclusory, speculative testimony in affidavits nor arguments in moving papers

                                  24   are sufficient to raise genuine issues of fact and defeat summary judgment. Thornhill Publ’g Co.,

                                  25   Inc. v. GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979). On summary judgment, the court draws all

                                  26   reasonable factual inferences in favor of the non-movant, Scott v. Harris, 550 U.S. 372, 378

                                  27   (2007), but where a rational trier of fact could not find for the non-moving party based on the

                                  28   record as a whole, there is no “genuine issue for trial” and summary judgment is appropriate.
                                                                                           9
                                   1   Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587 (1986).

                                   2          B.     The Excessive Force Claim
                                   3                 1. Legal Standards Governing Excessive Force Claims under 42 U.S.C. § 1983
                                                        and the Fourth Amendment
                                   4
                                               Section 1983 provides “a method for vindicating federal rights elsewhere conferred.”
                                   5
                                       Graham v. Connor, 490 U.S. 386, 393-94 (1989) (citation omitted)). Thus, analysis of a civil
                                   6
                                       rights claim brought under § 1983 begins with the identification of the “specific constitutional
                                   7
                                       right allegedly infringed by the challenged application of force.” Id. at 394 (citation omitted).
                                   8
                                       The claim is then evaluated under the constitutional standards that apply to that constitutional
                                   9
                                       right. Id. (citing Tennessee v. Garner, 471 U.S. 1, 7–22 (1985)).
                                  10
                                               Andrews asserts that Defendants’ use of excessive force resulted in an unreasonable
                                  11
                                       seizure under the Fourth Amendment. This claim is analyzed under the Fourth Amendment’s
                                  12
Northern District of California




                                       “objective reasonableness” standard. Arpin v. Santa Clara Valley Transportation Agency, 261
 United States District Court




                                  13
                                       F.3d 912, 921 (9th Cir. 2001). In particular, courts ask “whether the officers’ actions are
                                  14
                                       ‘objectively reasonable’ in light of the facts and circumstances confronting them.” Graham, 490
                                  15
                                       U.S. at 397. “This inquiry ‘requires a careful balancing of “the nature and quality of the intrusion
                                  16
                                       on the individual’s Fourth Amendment interests” against the countervailing governmental interests
                                  17
                                       at stake.’” Glenn v. Washington Cty., 673 F.3d 864, 871 (9th Cir. 2011) (quoting Graham, 490
                                  18
                                       U.S. at 396 (quoting Tennessee v. Garner, 471 U.S. 1, 8 (1985))). Thus, courts first consider the
                                  19
                                       quantum of force used and then balance that against the government’s interest in the use of force.
                                  20
                                       Id. at 876.
                                  21
                                               “The strength of the government’s interest in the force used is evaluated by examining
                                  22
                                       three primary factors: (1) ‘whether the suspect poses an immediate threat to the safety of the
                                  23
                                       officers or others,’ (2) ‘the severity of the crime at issue,’ and (3) ‘whether he is actively resisting
                                  24
                                       arrest or attempting to evade arrest by flight.’” Id. at 872 (quoting Graham, 490 U.S. at 396). Of
                                  25
                                       these factors, the Ninth Circuit has held that the most important is “whether the suspect poses an
                                  26
                                       immediate threat to the safety of the officers or others.” Chew v. Gates, 27 F.3d 1432, 1441 (9th
                                  27
                                       Cir. 1994). Determining whether the force used was reasonable “requires careful attention to the
                                  28
                                                                                          10
                                   1   facts and circumstances of each particular case.” Graham, 490 U.S. at 396. “The reasonableness

                                   2   of a particular use of force must be judged from the perspective of a reasonable officer on the

                                   3   scene, rather than with the 20/20 vision of hindsight.” Id. “The calculus of reasonableness must

                                   4   embody allowance for the fact that police officers are often forced to make split-second

                                   5   judgments—in circumstances that are tense, uncertain, and rapidly evolving—about the amount of

                                   6   force that is necessary in a particular situation.” Id.

                                   7            “Because [the excessive force inquiry] nearly always requires a jury to sift through

                                   8   disputed factual contentions, and to draw inferences therefrom, [the Ninth Circuit has] held on

                                   9   many occasions that summary judgment or judgment as a matter of law in excessive force cases

                                  10   should be granted sparingly.” Smith v. City of Hemet, 394 F.3d at 701 (quoting Santos v. Gates,

                                  11   287 F.3d 846, 853 (9th Cir. 2002)).

                                  12                 2. Whether Defendants Are Entitled to Summary Judgment on the Excessive
Northern District of California
 United States District Court




                                                        Force Claim
                                  13
                                                While a close call, the Court concludes that there are fact questions as to the
                                  14
                                       reasonableness of the force used that preclude summary judgment on Andrews’ excessive force
                                  15
                                       claim.
                                  16
                                                The Court’s inquiry begins with an analysis of the intrusiveness of the force that was used
                                  17
                                       against Andrews. There can be no dispute that the single gunshot deployed by Sgt. Keefe was
                                  18
                                       deadly force, even though it did not, in fact, kill Andrews. Blanford v. Sacramento County, 406
                                  19
                                       F.3d 1110, 1115 n. 9 (9th Cir.2005) (shooting at a suspect is the use of deadly force); see also
                                  20
                                       Fernandez v. McKnight, No. 1:12-CV-557-BAM, 2014 WL 352238, at *6 (E.D. Cal. Jan. 31,
                                  21
                                       2014) (officer used deadly force by firing a single shot at plaintiff). The Ninth Circuit has
                                  22
                                       explained that “[a]ll claims of excessive force, whether deadly or not, are analyzed under the
                                  23
                                       objective reasonableness standard of the Fourth Amendment” but that the Supreme Court in
                                  24
                                       Tennessee v. Garner articulated a more “particularized version” of the test for cases involving uses
                                  25
                                       of deadly force. Blanford, 406 F.3d at 1115. In Tennessee v. Garner, “[t]he Court explained that
                                  26
                                       while it is unreasonable to apprehend an unarmed, nondangerous suspect by killing him, an
                                  27
                                       officer’s use of deadly force to prevent escape satisfies Fourth Amendment standards ‘[w]here the
                                  28
                                                                                          11
                                   1   officer has probable cause to believe that the suspect poses a threat of serious physical harm, either

                                   2   to the officer or to others.’” Id. (quoting Tennessee v. Garner, 471 U.S. at 11); see also Price v.

                                   3   Sery, 513 F.3d 962, 969 (9th Cir. 2008) (“to justify deadly force, an objective belief that an

                                   4   imminent threat of death or serious physical harm is required.”). With this test in mind, the Court

                                   5   examines the government’s interests in the use of force under the specific facts of this case.

                                   6          As discussed above, the three key factors courts consider in evaluating the government’s

                                   7   interest in the use of force are whether the suspect poses an immediate threat to the safety of the

                                   8   officers or others, the severity of the crime at issue, and whether the suspect is actively resisting

                                   9   arrest or attempting to evade arrest by flight. It is undisputed that Andrews was attempting to

                                  10   evade arrest by flight. Andrews admitted that he ran to escape arrest, both because he was a

                                  11   parolee at large and because he was carrying contraband in his pocket. Moreover, Defendants

                                  12   have offered uncontroverted evidence that there was at least one active warrant for Andrews’
Northern District of California
 United States District Court




                                  13   arrest at the time of the Incident. In addition, the undisputed evidence establishes that Sgt. Keefe

                                  14   had reason to believe that Andrews knew that there was an outstanding warrant for his arrest and

                                  15   that Andrews did, in fact, know this. In sum, the uncontroverted evidence establishes that

                                  16   Andrews was fleeing to avoid arrest at the time that force was used.

                                  17          Next, the Court addresses the severity of the crime at issue. Andrews argues in his

                                  18   Opposition that this factor supports his argument that the force used upon him was unreasonable

                                  19   because the PPD officers were not attempting to arrest him for a violent crime but merely for a

                                  20   parole violation. See Opposition at 6-7. To the extent that Sgt. Keefe’s use of force was based on

                                  21   Andrews’ alleged assault on his roommate a few weeks prior, Andrews contends, it was not

                                  22   reasonable for the officer to take as true the allegations of Plaintiff’s roommate as to those events

                                  23   and therefore, that alleged crime did not justify the use of deadly force. Id. The Court need not

                                  24   decide this question, though, because the parole violation was itself a serious crime when

                                  25   considered in light of the specific facts of this case. In particular, the underlying crime for which

                                  26   Andrews was on parole was for fleeing police in a vehicle while violating parole on his earlier

                                  27   conviction for carjacking and manslaughter. See Rothman Decl., Ex. H (Andrews Dep.) at 36-39.

                                  28   The Court therefore concludes that this factor points towards a finding of reasonableness.
                                                                                         12
                                   1           The most important factor, however, is whether Sgt. Keefe reasonably believed at the time

                                   2   he shot Andrews that Andrews posed an imminent threat of death or serious bodily harm to the

                                   3   officers or others. See Bryan v. MacPherson, 630 F.3d 805, 826 (9th Cir. 2010). On this key

                                   4   question, the Court concludes that there are material disputes of fact that must be decided by a

                                   5   jury.

                                   6           The Ninth Circuit has cautioned that in deadly force cases, “[t]he judge must carefully

                                   7   examine all the evidence in the record . . . to determine whether the officer’s story is internally

                                   8   consistent and consistent with other known facts.” Scott v. Henrich, 39 F.3d 912, 915 (9th Cir.

                                   9   1994). Such caution is necessary because often the officers are the only surviving eyewitnesses.

                                  10   Id. Further, the mere fact that a suspect is carrying a gun is not enough to demonstrate a

                                  11   reasonable belief that the suspect posed an imminent threat of death or serious bodily harm. See

                                  12   George v. Morris, 736 F.3d 829, 838 (9th Cir. 2013) (“the fact that the suspect was armed with a
Northern District of California
 United States District Court




                                  13   deadly weapon does not render the officers’ response per se reasonable under the Fourth

                                  14   Amendment.”) (internal quotations and citation omitted). Rather, there must be some specific

                                  15   circumstances that make it reasonable for the officers to believe that the suspect poses an

                                  16   imminent threat. In George, the court explained:

                                  17                  This is not to say that the Fourth Amendment always requires officers
                                                      to delay their fire until a suspect turns his weapon on them. If the
                                  18                  person is armed—or reasonably suspected of being armed—a furtive
                                                      movement, harrowing gesture, or serious verbal threat might create
                                  19                  an immediate threat.

                                  20   Id.

                                  21           Nonetheless, if there are disputed facts relating to whether the suspect acted in a

                                  22   threatening manner and a jury could reasonably believe that he did not, summary judgment in

                                  23   favor of the officer is not appropriate. Thus, in George the Ninth Circuit affirmed the district

                                  24   court’s denial of summary judgment where there was expert testimony that cast doubt on the

                                  25   officers’ statements that the suspect, who was admittedly holding a gun and facing the officers,

                                  26   had pointed it at them. Id. at 833, 838; see also Cruz v. City of Anaheim, 765 F.3d 1076, 1078

                                  27   (9th Cir. 2014) (stating in dicta that “[i]t would be unquestionably reasonable for police to shoot a

                                  28   suspect in Cruz’s position if he reaches for a gun in his waistband, or even if he reaches there for
                                                                                         13
                                   1   some other reason” but reversing district court’s grant of summary judgment in favor of defendant

                                   2   officers because a jury could reasonably conclude that the officers’ account was not credible);

                                   3   S.T. by & through Niblett v. City of Ceres, 327 F. Supp. 3d 1261, 1276 (E.D. Cal. 2018) (“This

                                   4   critical dispute – whether the Decedent actually was turned and pointing an object at the officers

                                   5   or whether he was only running away hunched over – is sufficient to deny summary judgment.”);

                                   6   Kosakoff v. City of San Diego, No. 08-CV-1819UEGNLS, 2010 WL 1759455, at *9 (S.D. Cal.

                                   7   Apr. 29, 2010), aff'd in part sub nom. Estate of Kosakoff ex rel. Kosakoff v. City of San Diego, 460

                                   8   F. App’x 652 (9th Cir. 2011) (denying summary judgment on an excessive force claim based, in

                                   9   part, on the fact that there was “a dispute as to what verbal commands were given to him by the

                                  10   officers and whether those commands could be heard over all the commotion.”).

                                  11          Here, Defendants point out that it is undisputed that Andrews reached for his gun as he ran.

                                  12   There are, however, disputed facts that are relevant to whether Sgt. Keefe reasonably believed
Northern District of California
 United States District Court




                                  13   Andrews posed an imminent threat. As discussed above, the body camera footage is jerky and the

                                  14   position of the sun makes it hard to discern what is happening at times; Andrews is sometimes in

                                  15   silhouette or not visible and his hands are sometimes out of sight; the yelling in the background is

                                  16   unintelligible and no gunshot can be heard; it is not clear exactly when Andrews threw the gun or

                                  17   when he was shot. Based on the evidence in the record, a jury could reasonably conclude that

                                  18   Andrews did not make any furtive or threatening gesture, or that he was shot several seconds after

                                  19   he had already thrown the gun away, leading it to find that the force used by Sgt. Keefe was

                                  20   excessive.

                                  21          Because the Court finds that there are disputes of fact that are material to whether Sgt.

                                  22   Keefe reasonably believed that Andrews posed an imminent threat of death or serious harm at the

                                  23   time he shot Andrews, the Court denies summary judgment on this claim.

                                  24                3. Whether Sgt. Keefe is Entitled to Qualified Immunity
                                  25                    a. Legal Standards Governing Qualified Immunity
                                  26          “The doctrine of qualified immunity protects government officials ‘from liability for civil

                                  27   damages insofar as their conduct does not violate clearly established statutory or constitutional

                                  28   rights of which a reasonable person would have known.’” Pearson v. Callahan, 555 U.S. 223, 231
                                                                                        14
                                   1   (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Qualified immunity provides

                                   2   government officials with “immunity from suit rather than a mere defense to liability.” Pearson,

                                   3   555 U.S. at 231 (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985) (emphasis deleted)). The

                                   4   rule attempts to balance competing interests – those of plaintiffs who have been wronged by

                                   5   government officials, and those of government officials who may be inhibited in performance of

                                   6   their duties out of fear of financial liability and time-consuming litigation. Anderson v. Creighton,

                                   7   483 U.S. 635, 638 (1987).

                                   8          To determine if an official is protected by qualified immunity, a court asks (1) whether the

                                   9   plaintiff’s constitutional right has been violated; and (2) whether that right was clearly established

                                  10   at the time of the challenged conduct. Saucier v. Katz, 533 U.S. 194, 201 (2001). In Saucier, the

                                  11   Supreme Court held that the qualified immunity analysis required that the district court first

                                  12   determine whether there was a violation of the plaintiff’s constitutional rights and that only if
Northern District of California
 United States District Court




                                  13   such a violation was found should it proceed to the question of whether the violation involved a

                                  14   clearly established right. 533 U.S. at 201. In Pearson, however, the Court modified this rule,

                                  15   holding that the qualified immunity analysis need not be done in any particular order. 555 U.S. at

                                  16   236. The Court reasoned that while the approach required under Saucier’s mandate may have a

                                  17   beneficial effect on the development of precedent, “[t]here are cases in which it is plain that a

                                  18   constitutional right is not clearly established but far from obvious whether in fact there is such a

                                  19   right.” Id. at 237. Therefore, the Court concluded, a more flexible approach is warranted and will

                                  20   permit the lower courts to “determine the order of decision making that will best facilitate the fair

                                  21   and efficient disposition of each case.” Id. at 242.

                                  22          The inquiry as to whether a constitutional right is clearly established is “particularized.”

                                  23   Saucier, 533 U.S. at 201. It is not enough that the general rule is established. Id. Rather, “[t]he

                                  24   contours of the right must be sufficiently clear that a reasonable official would understand that

                                  25   what he is doing violates that right.” Id. at 202 (quoting Anderson v. Creighton, 483 U.S. 635,

                                  26   640 (1987)). Although the existence of a clearly established constitutional right is usually

                                  27   demonstrated on the basis of cases involving similar facts where the alleged conduct has been

                                  28   found to be unconstitutional, “[w]hen the defendant’s conduct is so patently violative of the
                                                                                         15
                                   1   constitutional right that reasonable officials would know without guidance from the courts that the

                                   2   action was unconstitutional, closely analogous pre-existing case law is not required to show that

                                   3   the law is clearly established.” Deorle v. Rutherford, 272 F.3d 1272, 1285-1286 (9th Cir. 2001)

                                   4   (quotation and citation omitted). The Supreme Court has cautioned that courts should afford

                                   5   “deference to the judgment of reasonable officers on the scene” and should not use “20/20

                                   6   hindsight vision.” Saucier, 533 U.S. at 205. However, “[w]here the facts are disputed, their

                                   7   resolution and determinations of credibility ‘are manifestly the province of a jury.’” Wall v. Cty. of

                                   8   Orange, 364 F.3d 1107, 1110 (9th Cir. 2004) (quoting Santos v. Gates, 287 F.3d 846, 852 (9th

                                   9   Cir. 2002)).

                                  10                     b. Discussion
                                  11          Here, the Court has found that there is a fact question as to whether the Sgt. Keefe violated

                                  12   Andrews’ Fourth Amendment right to be free from excessive force. Therefore, Sgt. Keefe is
Northern District of California
 United States District Court




                                  13   entitled to qualified immunity at this stage of the case only if the Court finds that even assuming

                                  14   he used excessive force, he did so based on a reasonable, though mistaken, belief that under

                                  15   established case law, his conduct was reasonable. As discussed above, on summary judgment the

                                  16   Court relies on undisputed facts and where facts are disputed, the Court must draw all reasonable

                                  17   inferences in favor of the party opposing summary judgment. Depending upon what the jury finds

                                  18   transpired just before Andrews was shot, and drawing all reasonable inferences in Plaintiff’s favor,

                                  19   the jury could find that Sgt. Keefe shot Andrews three or four seconds after he had thrown away

                                  20   his gun, that he was not given any commands before he was shot, and/or that he did not turn

                                  21   towards Sgt. Keefe or make any furtive movements just before he was shot. A reasonable officer

                                  22   would have known under the preexisting case law that shooting an unarmed individual who posed

                                  23   no threat constituted excessive force under the Fourth Amendment. See Tennessee v. Garner, 471

                                  24   U.S. at 10 (“A police officer may not seize an unarmed, nondangerous suspect by shooting him

                                  25   dead.”). Therefore, summary judgment on the question of qualified immunity is not warranted.

                                  26          C.      The Battery Claim
                                  27          The tort of battery under California law is governed by the same reasonableness standards

                                  28   as claims for excessive force asserted under 42 U.S.C. § 1983 and the Fourth Amendment.
                                                                                        16
                                   1   Sanders v. City of Fresno, 551 F. Supp. 2d 1149, 1179 (E.D. Cal. 2008), aff’d, 340 F. App’x 377

                                   2   (9th Cir. 2009). Because the same standards apply to Andrews’ battery and Section 1983 claims,

                                   3   the Court concludes that there are material disputes of fact that preclude summary judgment on the

                                   4   battery claim for the reasons discussed above.5

                                   5          D.    The Negligence Per Se Claim

                                   6          Defendants assert that they are entitled to summary judgment on the negligence per se

                                   7   claim asserted against the City of Pittsburgh. First, they argue that the negligence claim requires

                                   8   Andrews to demonstrate that the conduct of Sgt. Keefe was unreasonable and that he cannot do so

                                   9   for the same reasons his claims for excessive force and battery fail. Because the Court has found

                                  10   that there are material disputes of fact with respect to the reasonableness of the force used, the

                                  11   Court declines to enter summary judgment on that ground.

                                  12          Second, Defendants contend the negligence per se claim does not properly allege
Northern District of California
 United States District Court




                                  13   respondeat superior liability under Cal. Gov’t Code section 815.2, instead alleging that the City of

                                  14   Pittsburgh is liable for “negligence in the proper training of its officers, which resulted in injury to

                                  15   plaintiff.” See Complaint ¶ 64. Defendants argue that this is “a Monell type allegation” and

                                  16   Andrews has already dismissed his Monell claim. Motion at 24-25. At oral argument, Plaintiff

                                  17   did not dispute that this claim has already been dismiss to the extent it is based on a theory of

                                  18   negligent training. Andrews seeks to go forward with this claim on a theory of respondeat

                                  19   superior, however. As Defendants have not pointed to any prejudice that would result from

                                  20

                                  21
                                       5
                                        Defendants also cite Penal Code section 835a in support of their request for summary judgment
                                  22   on Andrews’ battery claim. Section 835a provides:
                                  23          Any peace officer who has reasonable cause to believe that the person to be arrested has
                                              committed a public offense may use reasonable force to effect the arrest, to prevent escape
                                  24          or to overcome resistance.
                                  25          A peace officer who makes or attempts to make an arrest need not retreat or desist from his
                                              efforts by reason of the resistance or threatened resistance of the person being arrested; nor
                                  26          shall such officer be deemed an aggressor or lose his right to self-defense by the use of
                                              reasonable force to effect the arrest or to prevent escape or to overcome resistance.
                                  27
                                       Cal. Pen. Code § 835a. Defendants do not, however, cite any case law suggesting that the
                                  28   “reasonable force” standard under this provision deviates from the reasonableness standards that
                                       govern the Fourth Amendment excessive force inquiry. .
                                                                                         17
                                   1   allowing Plaintiff to go forward on a theory of respondeat superior on this claim, the Court deems

                                   2   Plaintiff’s negligence per se claim to be amended to allege that the City of Pittsburgh is liable for

                                   3   negligence per se on the basis of respondeat superior liability.

                                   4   IV.    CONCLUSION
                                   5          For the reasons stated above, the Motion is DENIED. A Final Pretrial Conference will be

                                   6   held on September 20, 2019, at 2:00 p.m., as stated in the Court’s May 7, 2018 Case

                                   7   Management and Pretrial Order (Jury), Dkt. No. 31. The parties are reminded to review the Trial

                                   8   Procedures section of that Order in preparation for the Final Pretrial Conference.

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: July 3, 2019

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        JOSEPH C. SPERO
                                  13                                                    Chief Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         18
